Title: Thomas Jefferson’s Estimate of Grain Needs, [ca. 1 October 1819]
From: Jefferson, Thomas
To: 

 
					
						
							
								ca. 1 Oct. 1819
							
						
					
					
						
							Estimate of grain from Oct. 1. 19—to July 7. 20   
								40 weeks
							
								
									
										
										Resources
										
										
									
									
										
										
										
										Bar.
									
									
										
											Oct. 1.
										
										
											corn on hand in the mill
										
										
										
											
												
											
											80
										
									
									
										
										
											from Th:J.R.
										
										
										200
									
									
										
										
										
											weeks
										
										
									
									
										
										
											mill @ 2. Bar. a week
										
										40.
										
										80
									
									
										
										
										
											lb
										
										
											B
										
										
									
									
										
										
											offal of 350. B. flour. @
										
										25
										35.
										
									
									
										
										
											do to be bought at mill
										
										
										65
										100
									
									
										
										
										
										460
									
									
										
										
											340. b to be bought elsewhere
										
										
										68
									
									
										
										
										
										528
									
								
							
						
						
							
							
							Bar.
							
						
						
							90.
							
								persons from Oct. 1. to 
										July 7. 20.—40. weeks @ 4½ B. a week,
							
							
								
									
								
								180
							
							
						
						
							70.
							
								hogs to be fattened @ 1½ Bar. apiece
							
							105
							
						
						
							9.
							
								breeding sows @ 1. pint a day from Dec. 1. to Mar. 10.
							
							100.
							 day
							3
							
						
						
							60.
							
								shoats @ ½ pint a day
							
							100.
							
							9
							
								½
							
						
						
							
							pigs
							5
							.
						
						
							6.
							
								beeves @ 2. gals a day from Dec. 1. to Mar. 1. [killing off] say
							
							90.
							 days
							27
							.
						
						
							
								stable @ 14. gals a day Oct. 1. to July 1. [deducting 2. mo.]
							
							210.
							 days
							73
							
								½
							
						
						
							1.
							
								plantation horse & 6. mules @ 1½ bush. a day. Oct. 1. to July 1.
							
							270.
							 d
							81
							
						
						
							
								sheep suppose 80. @ ½ pint from Dec. 1. to Mar. 15.
							
							90.
							 d
							11
							
						
						
							4.
							
								oxen @ 6. galls a day Dec. 1. to May 15.
							
							165.
							 d
							25
							
						
						
							1.
							
								milch cow at the stable @ 1 peck a day
							
							165.
							 d
							8
							
						
						
							
							
								the other cattle to be fed on stalks, tops, shucks, chaff, straw Etc.
							
							528
							 
						
					
				 